SANDERS, ORTOLI, VAUGHN-FLAM, ROSENSTADT LLP COUNSELLORS AT LAW 501 Madison Avenue – 14th Floor NEW YORK, NY 10022-4405 (212) 829-8920 TELECOPIER: (212) 826-9307 tld@sovrlaw.com WWW.SOVRLAW.COM To: Name / Company Phone # Fax # Sean Donahue Sandy Eissen 202-551-3579 202-772-9368 Securities and Exchange Commission From: Tim Dockery Client: Date: July 8, 2008 Total # of Pages: 28 Including Cover Re: Manas Petroleum Corporation · MESSAGE · In connection with the comment letter, dated July 7, 2008, from the Securities and Exchange Commission (the “SEC”) regarding Amendment No. 2 to the Registration Statement on Form S-1 of Manas Petroleum Corporation (the “Registration Statement”), I attach a draft the response letter so that you can let us know if you think the answers provided in the draft response letter will satisfy the SEC’s outstanding concerns on the Registration Statement.Please note that we are still reviewing the Registration Statement to spot any clerical errors and inconsistencies as suggested in your Comment 2 and to update all information that needs to be reported as of a recent date (share price, stock ownership, etc.), but as we do not expect those changes to be material, we are sending you this now. To facilitate your review and further clarify the explanation’s in the response letter, I also attach copies of pages of the Registration Statement where we have made revisions in response to the SEC’s comments as well copies of those pages marked to show changes from Amendment No. 2 to the Registration Statement. Please let me know any questions or comments that you may have in connection with the above or the attached. Regards, Tim Dockery NOTICE OF CONFIDENTIALITY The information contained in and transmitted with this facsimile is 1.SUBJECT TO THE ATTORNEY-CLIENT PRIVILEGE; 2.ATTORNEY WORK PRODUCT; OR 3.CONFIDENTIAL. It is intended only for the individual or entity designated above.You are hereby notified that any dissemination, distribution, copying, or use of or reliance upon the information contained in and transmitted with this facsimile by or to anyone other than the recipient designated above by the sender is unauthorized and strictly prohibited.If you have received this facsimile in error, please notify Sanders Ortoli Vaughn-Flam Rosenstadt LLP by telephone at (212) 588-0022 immediately.Any facsimile erroneously transmitted to you should be immediately returned to the sender by U.S. Mail, or if authorization is granted by the sender, destroyed. If you do not receive all pages, please call (212) 588-0022 DRAFT RESPONSE LETTER OF MANAS PETROLEUM CORP. Manas Petroleum Corporation Bahnhofstrasse
